DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Publication No. 2015/0069524) in view of Kim (US Patent No. 9,502,416).
Regarding claim 8, Hong discloses a method, comprising: providing a workpiece comprising a first, a second, and a third n-type channel regions ¶0014; forming an interfacial layer over the first Fig 7,108 ,  and third Fig 7,118 n-type channel regions; selectively forming a first high-k dielectric layer Fig 7,110 over the interfacial layer Fig 7,108 over the first n- type channel region; selectively forming a second high-k dielectric layer Fig 7,114 ¶0018 disposed over the second n-type channel region and over the first high-k dielectric layer Fig 7,110 disposed over the first n-type channel region; depositing a third high-k dielectric layer Fig 8,120 ¶0022 over the second high-k dielectric layer Fig 7,114 disposed over the first n-type channel region and the second Fig 8; forming an n-type work function layer Fig 8, 122 ¶ 0023 over the third high-k dielectric layer disposed over the first, second, and third n-type channel regions; and forming a fill metal layer Fig 8, 124 over the n-type work function layer, wherein the first, second and third high-k dielectric layers are different from one another ¶0014, 0018, 0022. Hong discloses all the limitations but silent on having an interfacial layer over the first through third channel regions.
Whereas Kim discloses wherein an interfacial layer is deposited over the first, second and third channel regions Fig 1, 132-432. Hong and Kim are analogous art because they are directed to semiconductor devices having work function layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Hong and incorporate an interfacial layer to improve device leakage and enhance device isolation.
Regarding claim 9, Hong discloses wherein the second high-k dielectric layer is not doped ¶0018, wherein the third high-k dielectric layer is doped with lanthanum ¶0022. Hong discloses all the limitations except for the material used for the first high k layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used for the high k dielectric layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 16, Hong discloses a method, comprising: providing a workpiece comprising a first, a second, and a third p-type channel regions ¶0014; forming an interfacial layer over the first Fig 7,108 ,  and third Fig 7,118 p -type channel regions; selectively forming a first high-k dielectric layer Fig 7,110 over the interfacial layer Fig 7,108 over the first p - type channel region; selectively forming a second high-k dielectric layer Fig 7,114 ¶0018 disposed over the second p -type channel region and over the first high-k dielectric layer Fig 7,110 disposed over the first p -type channel region; depositing a third high-k dielectric layer Fig 8,120 ¶0022 over the second high-k dielectric layer Fig 7,114 disposed over the first p -type channel region and the second p -type channel region, and over the interfacial layer disposed over the third p -type channel region Fig 8; forming an p -type work function layer Fig 8, 122 ¶ 0023 over the third high-k dielectric layer disposed over the first, second, and third p -type channel regions; and forming a fill metal layer Fig 8, 124 over the n-type work function layer, wherein the first, second and third high-k dielectric layers are different from one another ¶0014, 0018, 0022. Hong discloses all the limitations but silent on having an interfacial layer over the first through third channel regions.
Whereas Kim discloses wherein an interfacial layer is deposited over the first, second and third channel regions Fig 1, 132-432 and forming an n-type work function layer over the p-type work function layer Fig 1. Hong and Kim are analogous art because they are directed to semiconductor devices having work function layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong because they are from the same field of endeavor. Therefore it would have 
Regarding claim 17, Hong discloses wherein the second high-k dielectric layer is not doped ¶0018, wherein the third high-k dielectric layer is doped with lanthanum ¶0022. Hong discloses all the limitations except for the material used for the first high k layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used for the high k dielectric layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
Claims 10-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specific arrangement of the high k dielectric layers .
Claims 2-7 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811